Citation Nr: 9905868	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  96-22 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right-sided torso 
pain, claimed as secondary to Agent Orange exposure.  

2.  Entitlement to service connection for disorders of the 
skin, to include chloracne, recurrent cystic acne, and 
sebaceous cysts, claimed as secondary to Agent Orange 
exposure.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to August 
1971.  He served in Vietnam and his decorations include the 
Vietnam Service Medal, the Republic of Vietnam Gallantry 
Cross with Palm Citation, and the Vietnam Campaign Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for sebaceous cysts and pain on the right side of the 
torso, claimed as secondary to Agent Orange exposure.  

In November 1997, these claims were Remanded by the Board in 
order that further evidentiary development might be 
conducted, to include a search for additional treatment 
records.  In the Board's view, further evidentiary 
development is now indicated with regard to the issue of 
service connection for various skin disorders claimed as 
secondary to Agent Orange exposure, and this claim is the 
subject of a Remand which immediately follows the decision 
herein.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for service 
connection for a disability manifested by right-sided torso 
pain.  

2.  There is no competent medical evidence of a current 
disability manifested by right-sided torso pain.  

3.  There is no evidence connecting a current disability 
manifested by right-sided torso pain to disease or injury 
during active service.  


CONCLUSION OF LAW

The claim for service connection for right-sided torso pain, 
claimed as secondary to Agent Orange exposure, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed that he developed pain in the right 
side of his torso as a result of Agent Orange exposure.  On a 
VA Form 21-526 (Veteran's Application for Compensation or 
Pension) received in December 1994, he indicated that the 
pain in the right side of his torso began in 1988.  In 
November 1997, the Board remanded this claim in order to 
obtain VA and private medical records.  However, these 
additional records are negative for treatment or complaints 
for right-sided torso pain or a disability manifested by 
right-sided torso pain, and there is no other competent 
medical evidence of record which shows that such pain or 
disability is currently manifested.  

According to 38 U.S.C.A. § 1110 (West 1991), service 
connection may be granted for a disability if it is shown 
that the veteran suffers from a disease or injury incurred in 
or aggravated by service.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded, that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991), and 
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability as provided by a 
medical diagnosis, (2) evidence of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).

Having reviewed the evidence of record, the Board has 
determined that the veteran has not presented a well grounded 
claim for service connection for right-sided torso pain.  As 
noted, there is no evidence showing current treatment or 
manifestation for right-sided torso pain or a disability or 
disorder manifested by such pain.  In order to warrant a 
grant of service connection, a claim must be accompanied by 
evidence which establishes that the claimant currently has 
the claimed disability.  See Rabideau v. Derwinski, 2 
Vet.App. 141, 144 (1992); see also Brammer v. Derwinski, 3 
Vet.App. 223, 225 (1995) (absent "proof of a present 
disability there can be no valid claim").  

The veteran's service personnel records show that he served 
in the U.S. Air Force, serving weapons systems.  There is no 
evidence of combat service.  Further, the provisions of 
38 U.S.C.A. § 1154(b) would not establish a current 
disability.  

A well grounded claim also requires some evidence which 
connects a current disability to disease or injury during 
service.  There is no evidence from a physician or other 
competent source which connects a current disability to 
disease or injury during service; or which identifies claimed 
symptoms as manifestations of a chronic or continuing 
disability.  38 C.F.R. § 3.303(b) (1998).  Because there is 
no evidence of a connection, the claim is not well grounded 
and it must also be denied for this reason.  

Additionally, as competent evidence of a current disability 
has not been presented, the evidence does not suggest that 
right-sided torso pain is a manifestation or symptom of the 
veteran's in-service exposure to Agent Orange, as he has 
claimed.  In addition, right-sided torso pain is not one of 
the conditions for which service connection may be considered 
on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309 
(1998).  

For the reasons stated above, therefore, the Board finds that 
the veteran has failed to present a well grounded claim for 
service connection for right-sided torso pain, and the claim 
must be denied.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, the Court has held that VA may be 
obligated under 38 C.F.R. § 5103(a) (West 1996) to advise the 
claimant of the evidence required to complete the 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  In 
the case at hand, the Board finds that this procedural 
consideration has been satisfied.  In this case, this 
obligation was fulfilled in the August 1998 Supplemental 
Statement of the Case, which informed the veteran that there 
was no record of right-sided torso pain showing a chronic 
disability subject to service connection.  


ORDER

As a well grounded claim has not been presented, service 
connection is denied for right-sided torso pain, claimed as 
secondary to Agent Orange exposure.  


REMAND

The veteran contends that his currently manifested skin 
disorders are related to his in-service exposure to Agent 
Orange.  As noted above, in November 1997 the Board remanded 
this claim in order to conduct a search for VA and private 
medical records.  In the course of this evidentiary 
development, records were obtained showing post-service 
treatment and diagnoses for various skin disorders, including 
sebaceous cysts, chronic suppurativa skin infection, 
persistent cystic acne, and "probable chloracne, secondary 
to dioxin." These records have served to render the 
veteran's claim well grounded, and VA has a duty to assist 
the veteran in the development of well grounded claims.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).

In the Board's view, the current evidentiary record is 
unclear regarding both the proper diagnoses for the veteran's 
skin disorders and the etiology thereof.  On remand, the 
veteran will be afforded dermatological evaluations by two VA 
physicians specializing in disorders of the skin, in order to 
determine the exact nature and etiology of the currently 
manifested skin disorders.  Although the Board regrets the 
delay caused by another Remand, this additional evidentiary 
development is necessary to a determination as to whether the 
claimed benefits are warranted.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
ask that he provide information regarding 
any treatment for skin disorders which he 
received from the time of his discharge 
from service up and until the time of his 
VA treatment which is currently 
documented in the record.  Utilizing the 
information provided by the veteran, the 
RO should contact all named caregivers 
and facilities in order to request copies 
of the veteran's treatment records.  The 
veteran should be informed that he should 
submit any pertinent treatment records 
which are in his possession.  All 
treatment records obtained through these 
channels should associated with the 
claims folder.  

2.  Upon completion of the foregoing, the 
RO should schedule the veteran for 
complete dermatological examinations by 
two (2) VA physicians specializing in 
skin disorders and diseases, to include 
all special tests and studies as 
indicated, for the purpose of determining 
the exact nature and etiology of the 
currently manifested skin disorders.  All 
objective findings should be noted in 
detail, and the examiners should consult 
and be in agreement as to the most 
appropriate diagnoses for each of the 
noted skin disorders.  The examiners 
should provide opinions as to the 
etiology of the skin disorders which are 
currently manifested, to include an 
opinion as to whether chloracne or any 
other manifested skin disorder is related 
to Agent Orange exposure.  In doing so, 
the examiners should review the service 
medical records and all post-service 
medical records which are available.  
Complete reasons and bases should be 
noted for any conclusions given or 
opinions reached.  The examiners should 
consult and agree on the final opinion 
rendered, if possible, and if not, the 
reasons therefor should be fully 
discussed and explained.  

3.   The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).  

Following completion of these actions, the RO should review 
the claims.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  The remand herein is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

 Department of Veterans Affairs

